Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kriendler, J.), rendered January 5, 1994, convicting him of murder in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
*584Ordered that the judgment is affirmed.
The defendant was convicted of one count of murder in the second degree and two counts of assault in the first degree after shooting and killing a man outside a grocery store and shooting and injuring two other men in the process.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The two men who were injured in the shooting incident saw the faces of the three shooters, immediately recognized them from having seen them numerous times standing on a street corner in their neighborhood, and consistently testified throughout pretrial and trial proceedings that the defendant was one of the shooters. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determinated by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.